                     Case 4:20-mj-00233-BD Document 10 Filed 11/13/20 Page 1 of 1

 A O 9-1 (Rev. 06/09) Commitment to A nother D istrict
                                                                                                                               FILED
                                                                                                                            U.S. DISTRICT COURT
                                                                                                                         EASIERN rnswrcr ABKANSAS

                                         UNITED STATES DISTRICT COURT                                                          NOV 1 3 2020
                                                                       fo r the
                                                          Eastern Di stri ct of A rkansas
                                                                                                                                              EPCLERK
                   United States o f Ameri ca                            )
                                   V.                                    )
                     Branden Lee Brewer                                  )        Case N o.   4:20-MJ-233-BD
                                                                         )
                                                                         )           C ha rg ing Di stri ct's
                              Defendant                                  )           Case No.       6:20-MJ-6003

                                                COMMITMENT TO ANOTHER DI STRICT

          T he defe nd ant has been ord ered to ap pear in the                Western             Di stri ct of Arkansas
(if applicable)   _T_e x_a_r_k_a _n a_ _ _ _ _ _ _ d iv isio n. T he defe nd ant may need an interpreter fo r thi s lang uage:
n/a

          T he defend ant:         !if w ill reta in an attorney .
                                   0 is requesting co u1t- appo inted co un se l.

          T he defe nd a nt rema in s in c ustody afte r the in iti a l appearance.

         IT I S ORDERED: T he United States ma rsha l must trans po1t the defe nd a nt, together w ith a copy of thi s order,
to the cha rg ing di stri ct and de li ver the defend ant to the Uni ted States mars ha l fo r that di strict, or to another offi cer
a uthorized to rece ive the defe ndant. T he marsha l or office r in the cha rg ing di stri ct sho uld immediate ly noti fy the United
States attorn ey and the c le rk o f co urt fo r that di strict of th e de fend ant' s a rriva l so that fu rther proceed in gs may be
promptly schedul ed. The c lerk of thi s di stri ct must promptly tra nsmit th e papers and a ny ba il to the charg ing di strict.




Date:              11/13/2020                                        ~ / ~{L__                              ~--
                                                                                                  Judge ·s signature



                                                                                                Printed name and title
